Exhibit 10.2

IDEXX LABORATORIES, INC.

 

1991 STOCK OPTION PLAN

 

(as of May 23, 2001)

          1.     Purpose.

                  The purpose of this plan (the "Plan") is to secure for IDEXX
Laboratories, Inc. (the "Company") and its shareholders the benefits arising
from capital stock ownership by employees, officers and directors of, and
consultants or advisors to, the Company and its parent and subsidiary
corporations who are expected to contribute to the Company's future growth and
success. Except where the context otherwise requires, the term "Company" shall
include the parent and all present and future subsidiaries of the Company as
defined in Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as
amended or replaced from time to time (the "Code"). Those provisions of the Plan
which make express reference to Section 422 of the Code shall apply only to
Incentive Stock Options (as that term is defined in the Plan).

          2.     Type of Options and Administration.

                  (a)     Types of Options. Options granted pursuant to the Plan
shall be authorized by action of the Board of Directors of the Company (or a
Committee designated by the Board of Directors) and may be either incentive
stock options ("Incentive Stock Options") meeting the requirements of Section
422 of the Code or non-qualified options which are not intended to meet the
requirements of Section 422 of the Code.

                  (b)     Administration. The Plan will be administered by the
Board of Directors of the Company, whose construction and interpretation on the
terms and provisions of the Plan shall be final and conclusive. The Board of
Directors may in its sole discretion grant options to purchase shares of the
Company's Common Stock, par value $.10 per share ("Common Stock"), and issue
shares upon exercise of such options as provided in the Plan. The Board shall
have authority, subject to the express provisions of the Plan, to construe the
respective option agreements and the Plan, to prescribe, amend and rescind rules
and regulations relating to the Plan, to determine the terms and provisions of
the respective options agreements, which need not be identical, and to make all
other determinations in the judgment of the Board of Directors necessary or
desirable for the administration of the Plan. The Board of Directors may correct
any defect or supply any omission or reconcile any inconsistency in the Plan or
in any option agreement in the manner and to the extent it shall deem expedient
to carry the Plan into effect and it shall be the sole and final judge of such
expediency. No director or person acting pursuant to authority delegated by the
Board of Directors shall be liable for any action or determination made in good
faith. The Board of Directors may, to the full extent permitted by or consistent
with applicable laws or regulations (including, without limitation, applicable
state law and Rule 16b-3 promulgated under the Securities Exchange Act of 1934
(the "Exchange Act"), or any successor rule ("Rule 16b-3")), delegate any or all
of its powers under the Plan to a committee (the "Committee") appointed by the
Board of Directors, and if the Committee is so appointed all references to the
Board of Directors in the Plan shall mean and relate to such Committee.

                  (c)     Applicability of Rule 16b-3. Those provisions of the
Plan which make express reference to Rule 16b-3 shall apply to the Company only
at such time as the Company's Common Stock or another class of equity security
is registered under the Exchange Act, and then only to such persons as are
required to file reports under Section 16(a) of the Exchange Act.

          3.     Eligibility.

1

                  (a)     General. Options may be granted to persons who are, at
the time of grant, employees or officers of, or consultants or advisors to, the
Company; provided, that Incentive Stock Options may be granted only to persons
who are eligible to receive such options under Section 422 of the Code. In
addition, no person shall be granted any Incentive Stock Option under the Plan
who, at the time such option is granted, owns, directly or indirectly, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, unless the requirements of Section 11(b) are satisfied.
The attribution of stock ownership provisions of Section 424(d) of the Code, and
any successor provisions thereto, shall be applied in determining the shares of
stock owned by a person for purposes of applying the foregoing percentage
limitation. A person who has been granted an option may, if he or she is
otherwise eligible, be granted an additional option or options if the Board of
Directors shall so determine. Subject to adjustment as provided in Section 15
below, the maximum number of shares with respect to which options may be granted
to any employee under the Plan shall not exceed 1,000,000 shares of common stock
during any one calendar year. For the purpose of calculating such maximum
number, (a) an option shall continue to be treated as outstanding
notwithstanding its repricing, cancellation, or expiration and (b) the repricing
of an outstanding option or the issuance of a new option in substitution for a
cancelled option shall be deemed to constitute the grant of a new additional
option separate from the original grant of the option that is repriced or
cancelled.

                  (b)     Grant of Options to Directors and Officers. From and
after the registration of the Common Stock of the Company under the Exchange
Act, the selection of a director or an officer (as the terms "director" and
"officer" are defined for the purposes of Rule 16b-3) as a recipient of an
option, the timing of the option grant, the exercise price of the option and the
number of shares subject to the option shall be determined either (i) by the
Board of Directors, of which all members shall be "disinterested persons" (as
hereinafter defined), or (ii) by a committee of two or more directors having
full authority to act in the matter, of which all members shall be
"disinterested persons". For the purposes of the Plan, a director shall be
deemed to be a "disinterested person" only if such person qualifies as a
"disinterested person" within the meaning of Rule 16b-3, as such term is
interpreted from time to time.

          4.     Stock Subject to Plan.

                  Subject to adjustment as provided in Section 15 below, the
maximum number of shares of Common Stock of the Company which may be issued and
sold under the Plan is 6,475,000 shares. Such shares may be authorized and
unissued shares or may be shares issued and thereafter acquired by the Company.
If an option granted under the Plan shall expire or terminate for any reason
without having been exercised in full, the unpurchased shares subject to such
option shall again be available for subsequent option grants under the Plan. If
shares issued upon exercise of an option under the Plan are tendered to the
Company in payment of the exercise price of an option granted under the Plan,
such tendered shares shall again be available for subsequent option grants under
the Plan; provided, that in no event shall (i) the total number of shares issued
pursuant to the exercise of Incentive Stock Options under the Plan, on a
cumulative basis, exceed the maximum number of shares authorized for issuance
under the Plan exclusive of shares made available for issuance pursuant to this
sentence or (ii) the total number of shares issued pursuant to the exercise of
options by persons who are required to file reports under Section 16(a) of the
Exchange Act, on a cumulative basis, exceed the maximum number of shares
authorized for issuance under the Plan exclusive of shares made available for
issuance pursuant to this sentence.

          5.     Forms of Option Agreements.

                  As a condition to the grant of an option under the Plan, each
recipient of an option shall execute an option agreement in such form not
inconsistent with the Plan as may be approved by the Board of Directors. Each
option agreement shall specifically state whether the options granted thereby
are intended to be Incentive Stock Options or non-qualified options. Such option
agreements may differ among recipients.

          6.     Purchase Price.

                  (a)     General. The purchase price per share of stock
deliverable upon the exercise of an option shall be determined by the Board of
Directors, provided, however, that the exercise price shall not be less than
100% of the fair market value of such stock, as determined by the Board of
Directors, at the time of grant of such option, or less than 110% of such fair
market value in the case of options described in Section 11(b).

                  (b)     Payment of Purchase Price. Options granted under the
Plan may provide for the payment of the exercise price by delivery of cash or a
check to the order of the Company in an amount equal to the exercise price of
such options, or, to the extent provided in the applicable option agreement, (i)
by delivery to the Company of shares of Common Stock of the Company already
owned by the optionee having a fair market value equal in amount to the exercise
price of the options being exercised, (ii) by any other means which the Board of
Directors determines are consistent with the purpose of the Plan and with the
applicable laws and regulations (including, without limitation, the provisions
of Rule 16b-3 and Regulation T promulgated by the Federal Reserve Board) or
(iii) by any combination of such methods of payment. The fair market value of
any shares of the Company's Common Stock or other non-cash consideration which
may be delivered upon exercise of an option shall be determined by the Board of
Directors.

2

          7.     Option Period.

                  Each option and all rights thereunder shall expire on such
date as the Board of Directors shall determine, except that (i) in the case of
an Incentive Stock Option, such date shall not be later than ten (10) years
after the date on which the option is granted, (ii) in the case of an Incentive
Stock Option described in Section 11(b), such date shall not be later than five
(5) years after the date on which the option is granted and (iii) in all cases,
options shall be subject to earlier termination as provided in the Plan.

          8.     Exercise of Options.

                  Each option granted under the Plan shall be exercisable either
in full or in installments at such time or times and during such period as shall
be set forth in the agreement evidencing such option, subject to the provisions
of the Plan.

          9.     Nontransferability of Options.

                  Incentive Stock Options shall not be assignable or
transferable by the person to whom they are granted, either voluntarily or by
operation of law, except by will or the laws of decent and distribution, and,
during the life of the optionee, shall be exercisable only by the optionee. With
the approval of the Board of Directors, non-qualified stock options may be
transferred by gift to (i) one or more members of the optionee's family or
entities controlled by, or for the benefit of the optionee or such family
members, or (ii) one or more charitable organizations (including charitable
trusts). Except as the Board of Directors may otherwise determine, no option or
interest therein may be transferred, assigned, pledged or hypothecated by the
optionee during his lifetime, whether by operation of law or otherwise, or be
made subject to execution, attachment or similar process.

          10.     Effect of Termination of Employment or Other Relationship.

                  Except as provided in Section 11(d) with respect to Incentive
Stock Options, the Board of Directors shall determine the period of time during
which an optionee may exercise an option following (i) the termination of the
optionee's employment or other relationship with the Company or (ii) the death
or disability of the optionee. Such periods shall be set forth in the agreement
evidencing such option.

          11.     Incentive Stock Options.

                  Options granted under the Plan which are intended to be
Incentive Stock Options shall be subject to the following additional terms and
conditions:

                  (a)     Express Designation. All Incentive Stock Options
granted under the Plan shall, at the time of grant, be specifically designated
as such in the option agreement covering such Incentive Stock Options.

                  (b)     10% Stockholder. If any employee to whom an Incentive
Stock Option is to be granted under the Plan is, at the time of the grant of
such option, the owner of stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company (after taking into account
the attribution of stock ownership rules of Section 424(d) of the Code), then
the following special provisions shall be applicable to the Incentive Stock
Option granted to such individual:

                          (i)     the purchase price per share of the Common
Stock subject to such Incentive Stock Option shall not be less than 110% of the
fair market value of one share of Common Stock at the time of grant; and

                          (ii)     the option exercise period shall not exceed
five (5) years from the date of grant.

3

                  (c)     Dollar Limitation. For so long as the Code shall so
provide, options granted to any employee under the Plan (and any other incentive
stock option plans of the Company) which are intended to constitute Incentive
Stock Options shall not constitute Incentive Stock Options to the extent that
such options, in the aggregate, become exercisable for the first time in any one
calendar year for shares of Common Stock with an aggregate fair market value
(determined as of the respective date or dates of grant) of more than $100,000.

                  (d)     Termination of Employment, Death or Disability. No
Incentive Stock Option may be exercised unless, at the time of such exercise,
the optionee is, and has been continuously since the date of grant of his or her
option, employed by the Company, except that:

                          (i)     an Incentive Stock Option may be exercised
within the period of three months after the date the optionee ceases to be an
employee of the Company (or within such lesser period as may be specified in the
applicable option agreement), provided, that the agreement with respect to such
option may designate a longer exercise period and that the exercise after such
three-month period shall be treated as the exercise of a non-qualified option
under the Plan;

                          (ii)     if the optionee dies while in the employ of
the Company, or within three months after the optionee ceases to be such an
employee, the Incentive Stock Option may be exercised by the person to whom it
is transferred by will or the laws of descent and distribution within the period
of one year after the date of death (or within such lesser period as may be
specified in the applicable option agreement); and

                          (iii)     if the optionee becomes disabled (within the
meaning of Section 22(e)(3) of the Code or any successor provision thereto)
while in the employ of the Company, the Incentive Stock Option may be exercised
within the period of one year after the date the optionee ceases to be such an
employee because of such disability (or within such lesser period as may be
specified in the applicable option agreement).

                  For all purposes of the Plan and any option granted hereunder,
"employment" shall be defined in accordance with the provisions of Section
1.421-7(h) of the Income Tax Regulations (or any successor regulations).
Notwithstanding the foregoing provisions, no Incentive Stock Option may be
exercised after its expiration date.

          12.     Additional Provisions.

                  (a)     Additional Option Provisions. The Board of Directors
may, in its sole discretion, include additional provision in any option
agreement covering options granted under the Plan, including without limitation
restrictions on transfer, repurchase rights, commitments to pay cash bonuses, to
make, arrange for or guaranty loans or to transfer other property to optionees
upon exercise of options, or such other provisions as shall be determined by the
Board of Directors; provided that such additional provisions shall not be
inconsistent with any other term or condition of the Plan and such additional
provisions shall not cause any Incentive Stock Option granted under the Plan to
fail to qualify as an Incentive Stock Option within the meaning of Section 422
of the Code.

                  (b)     Acceleration, Extension, Etc. The Board of Directors
may, in its sole discretion, (i) accelerate the date or dates on which all or
any particular option or options granted under the Plan may be exercised or (ii)
extend the dates during which all, or any particular option or options granted
under the Plan may be exercised; provided, however, that no such extension shall
be permitted if it would cause the Plan to fail to comply with Section 422 of
the Code or with Rule 16b-3.

          13.     General Restrictions.

                  (a)     Investment Representations. The Company may require
any person to whom an option is granted, as a condition of exercising such
option, to give written assurances in substance and form satisfactory to the
Company to the effect that such person is acquiring the Common Stock subject to
the option for his or her own account for investment and not with any present
intention of selling or otherwise distributing the same, and to such other
effects as the Company deems necessary or appropriate in order to comply with
federal and applicable state securities laws, or with covenants or
representations made by the Company in connection with any public offering of
its Common Stock.

                  (b)     Compliance With Securities Laws. Each option shall be
subject to the requirement that if, at any time, counsel to the Company shall
determine that the listing, registration or qualification of the shares subject
to such option upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental or regulatory body, or that the
disclosure of non-public information or the satisfaction of any other condition
is necessary as a condition of, or in connection with, the issuance or purchase
of shares thereunder, such option may not be exercised, in whole or in part,
unless such listing, registration, qualification, consent or approval, or
satisfaction of such condition shall have been effected or obtained on
conditions acceptable to the Board of Directors. Nothing herein shall be deemed
to require the Company to apply for or to obtain such listing, registration or
qualification, or to satisfy such condition.

4

          14.     Rights as a Shareholder.

                  The holder of an option shall have no rights as a shareholder
with respect to any shares covered by the option (including, without limitation,
any rights to receive dividends or non-cash distributions with respect to such
shares) until the date of issue of a stock certificate to him or her for such
shares. No adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.

          15.     Adjustment Provisions for Recapitalizations and Related
Transactions.

                  (a)     General. If, through or as a result of any merger,
consolidation, sale of all or substantially all of the assets of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, or other similar transaction, (i) the outstanding shares of
Common Stock are increased or decreased or are exchanged for a different number
or kind of shares or other securities of the Company, or (ii) additional shares
or new or different shares or other securities of the Company or other non-cash
assets are distributed with respect to such shares of Common Stock or other
securities, an appropriate and proportionate adjustment may be made in (x) the
maximum number and kind of shares reserved for issuance under the Plan, (y) the
number and kind of shares or other securities subject to then outstanding
options under the Plan, and (z) the price for each share subject to any then
outstanding options under the Plan, without changing the aggregate purchase
price as to which such options remain exercisable, provided that no adjustment
shall be made pursuant to this Section 15 if such adjustment would cause the
Plan to fail to comply with Section 422 of the Code or with Rule 16b-3.

                  (b)     Board Authority to Make Adjustments. Any adjustments
under this Section 15 will be made by the Board of Directors, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive. No fractional shares will be
issued under the Plan on account of any such adjustments.

          16.     Merger, Consolidation, Asset Sale, Liquidation, Etc.

                  (a)     General. In the event of a consolidation or merger or
sale of all or substantially all of the assets of the Company in which
outstanding shares of Common Stock are exchanged for securities, cash or other
property of any other corporation or business entity or in the event of a
liquidation of the Company (each of these events collectively being referred to
herein as an "Acquisition Event"), the Board shall provide that all outstanding
options shall be assumed, or equivalent options shall be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof), provided that any
options substituted for Incentive Stock Options shall satisfy, in the
determination of the Board, the requirements of Section 424(a) of the Code.
Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such options,
then the Board of Directors shall upon written notice to the optionees, provide
that all then unexercised options will become exercisable in full as of a
specified time (the "Acceleration Time") prior to an Acquisition Event and will
terminate immediately prior to the consummation of such Acquisition Event,
except to the extent exercised by the optionees before the consummation of such
Acquisition Event; provided, however, that, in the event of an Acquisition Event
under the terms of which holders of Common Stock will receive upon consummation
thereof a cash payment for each share of Common Stock surrendered pursuant to
such Acquisition Event (the "Acquisition Price"), then the Board may instead
provide that all outstanding options shall terminate upon consummation of such
Acquisition Event and that each optionee shall receive, in exchange therefor, a
cash payment equal to the amount (if any) by which (A) the Acquisition Price
multiplied by the number of shares of Common Stock subject to such outstanding
options (whether or not then exercisable), exceeds (B) the aggregate exercise
price of such options.

                  (b)     Substitute Options. The Company may grant options
under the Plan in substitution for options held by employees of another
corporation who become employees of the Company, or a subsidiary of the Company,
as the result of a merger or consolidation of the employing corporation with the
Company or a subsidiary of the Company, or as a result of the acquisition by the
Company, or one of its subsidiaries, of property or stock of the employing
corporation. The Company may direct that substitute options be granted on such
terms and conditions as the Board of Directors considers appropriate in the
circumstances.

5

                  (c)     Acceleration of Options Upon Change of Control.
Immediately prior to the consummation of a Change of Control, each then
outstanding option under the Plan shall become immediately exercisable as to
twenty-five percent (25%) of the number of shares as to which such option would
otherwise not then be exercisable (rounded down to the nearest whole share), and
the number of shares as to which each such option shall become exercisable on
each vesting date set forth in the applicable option agreement shall be reduced
by 25%. In addition, all such options held by an optionee that are not
terminated pursuant to Section 16(a) above shall immediately become exercisable
in full if and when, within 24 months after a Change of Control, such optionee's
employment or engagement with the Company (or the acquiring or succeeding
entity) is involuntarily terminated by the Company (or such acquiring or
succeeding entity) other than for Cause (as defined below).

                  (d)     Definition of Change of Control. "Change of Control"
shall mean:

                          (i)         The acquisition by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then-outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that for purposes of this
subsection (d)(i), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) any acquisition by any corporation pursuant to a transaction
which satisfies the criteria set forth in clauses (A), (B) and (C) of subsection
(d)(iii) of this Section 16; or



                          (ii)     Individuals who, as of the date hereof,
constitute the Board of Directors (the "Incumbent Board") cease for any reason
to constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequently to the date hereof whose
election, or nomination for election by the Company's shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors; or



                          (iii)     Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a "Business Combination"), in each case, unless,
immediately following such Business Combination, (A) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which as used in this
Section 16(d)(iii) shall include, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation and (C) at least half of
the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Business Combination; or



                          (iv)     Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.

                  (e)     Definition of Cause. "Cause" shall mean:

6

                          (i)     the failure of the optionee to perform
substantially the optionee's duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), which
failure is not cured within 30 days after a written demand for substantial
performance is delivered to the optionee by the optionee's manager or the Board
of Directors which specifically identifies the manner in which such manager or
the Board of Directors, as applicable, believes that the optionee has not
substantially performed the optionee's duties, or



                          (ii)     the engaging by the optionee in illegal
conduct or gross misconduct which is injurious to the Company.

          17.     No Special Employment Rights.

                  Nothing contained in the Plan or in any option shall confer
upon any optionee any right with respect to the continuation of his or her
employment by the Company or interfere in any way with the right of the Company
at any time to terminate such employment or to increase or decrease the
compensation of the optionee.

          18.     Other Employee Benefits.

                  Except as to plans which by their terms include such amounts
as compensation, the amount of any compensation deemed to be received by an
employee as a result of the exercise of an option or the sale of shares received
upon such exercise will not constitute compensation with respect to which any
other employee benefits of such employee are determined, including, without
limitation, benefits under any bonus, pension, profit-sharing, life insurance or
salary continuation plan, except as otherwise specifically determined by the
Board of Directors.

          19.     Amendment of the Plan.

                  (a)     The Board of Directors may at any time, and from time
to time, modify or amend the Plan in any respect, except that if at any time the
approval of the shareholders of the Company is required under Section 422 of the
Code or any successor provision with respect to Incentive Stock Options or under
Rule 16b-3 or with respect to options held by persons who are required to file
reports pursuant to Section 16(a) of the Exchange Act, the Board of Directors
may not effect such modification or amendment without such approval. In
addition, the Board of Directors may not amend Section 24 of the Plan without
the prior approval of the shareholders of the Company.

                  (b)     The termination or any modification or amendment of
the Plan shall not, without the consent of an optionee, affect his or her rights
under an option previously granted to him or her. With the consent of the
optionee affected, the Board of Directors may amend outstanding option
agreements in a manner not inconsistent with the Plan. The Board of Directors
shall have the right to amend or modify (i) the terms and provisions of the Plan
and of any outstanding Incentive Stock Options granted under the Plan to the
extent necessary to qualify any or all such options for such favorable federal
income tax treatment (including deferral of taxation upon exercise) as may be
afforded incentive stock options under Section 422 of the Code and (ii) the
terms and provisions of the Plan and of any outstanding option to the extent
necessary to ensure the qualification of the Plan under Rule 16b-3.

          20.     Withholding.

                  (a)     The Company shall have the right to deduct from
payments of any kind otherwise due to the optionee any federal, state or local
taxes of any kind required by law to be withheld with respect to any shares
issued upon exercise of options under the Plan. Subject to the prior approval of
the Company, which may be withheld by the Company in its sole discretion, the
optionee may elect to satisfy such obligations, in whole or in part, (i) by
causing the Company to withhold shares of Common Stock otherwise issuable
pursuant to the exercise of an option or (ii) by delivering to the Company
shares of Common Stock already owned by the optionee. The shares so delivered or
withheld shall have a fair market value equal to such withholding obligation.
The fair market value of the shares used to satisfy such withholding obligation
shall be determined by the Company as of the date that the amount of tax to be
withheld is to be determined. An optionee who has made an election pursuant to
this Section 20(a) may only satisfy his or her withholding obligation with
shares of Common Stock which are not subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements.

7

                  (b)     Notwithstanding the foregoing, in the case of a
director or officer, no election to use shares for the payment of withholding
taxes shall be effective unless made in compliance with any applicable
requirements of Rule 16b-3.

          21.     Cancellation and New Grant of Options, Etc.

                  The Board of Directors shall have the authority to effect, at
any time and from time to time, with the consent of the affected optionees, (i)
the cancellation of any or all outstanding options under the Plan and the grant
in substitution therefor of new options under the Plan covering the same or
different numbers of shares of Common Stock and having an option exercise price
per share which may be lower or higher than the exercise price per share of the
cancelled options or (ii) the amendment of the terms of any and all outstanding
options under the Plan to provide an option exercise price per share which is
higher or lower of the then-current exercise price per share of such outstanding
options.

          22.     Effective Date and Duration of the Plan.

                  (a)     Effective Date. The Plan shall become effective when
adopted by the Board of Directors, but no Incentive Stock Option granted under
the Plan shall become exercisable unless and until the Plan shall have been
approved by the Company's shareholders. If such shareholder approval is not
obtained within twelve months after the date of the Board's adoption of the
Plan, no options previously granted under the Plan shall be deemed to be
Incentive Stock Options and no further Incentive Stock Options shall be granted.
Amendments to the Plan not requiring shareholder approval shall become effective
when adopted by the Board of Directors; amendments requiring shareholder
approval (as provided in Section 19) shall become effective when adopted by the
Board of Directors, but no Incentive Stock Option granted after the date of such
amendment shall become exercisable (to the extent that such amendment to the
Plan was required to enable the Company to grant such Incentive Stock Option to
a particular optionee) unless and until such amendment shall have been approved
by the Company's shareholders. If such shareholder approval is not obtained
within twelve months of the Board's adoption of such amendment, any Incentive
Stock Options granted on or after the date of such amendment shall terminate to
the extent that such amendment to the Plan was required to enable the Company to
grant such option to a particular optionee. Subject to this limitation, options
may be granted under the Plan at any time after the effective date and before
the date fixed for termination of the Plan.

                  (b)         Termination. Unless sooner terminated in
accordance with Section 16, the Plan shall terminate, with respect to Incentive
Stock Options, upon the earlier of (i) the close of business on the day next
preceding the tenth anniversary of the date of its adoption by the Board of
Directors, or (ii) the date on which all shares available for issuance under the
Plan shall have been issued pursuant to the exercise or cancellation of options
granted under the Plan. Unless sooner terminated in accordance with Section 16,
the Plan shall terminate with respect to options which are not Incentive Stock
Options on the date specified in (ii) above. If the date of termination is
determined under (i) above, then options outstanding on such date shall continue
to have force and effect in accordance with the provisions of the instruments
evidencing such options.

          23.     Provisions for Foreign Participants.

                  The Board of Directors may, without amending the Plan, modify
awards or options granted to participants who are foreign nationals or employed
outside the United States to recognize differences in laws, rules, regulations
or customs of such foreign jurisdictions with respect to tax, securities,
currency, employee benefit or other matters.

          24.     Prohibition on Repricing of Options.

                  Neither the Board of Directors nor the Company may amend the
terms of any issued and outstanding option to reduce the exercise price, other
than pursuant to Section 15 of the Plan, without prior approval of shareholders
of the Company.

Adopted by the Board of Directors on April 24, 1991; adopted by stockholders on
June 10, 1991.

Amended by the Board of Directors on February 12, 1992; amendment approved by
stockholders on May 1, 1992.

Amended by the Board of Directors on February 26, 1993; amendment approved by
stockholders on May 18, 1993.

Number of shares covered by the Plan reflects 2 for 1 stock split in the form of
a stock dividend paid on October 1, 1993.

Amended by the Board of Directors on February 9, 1995; amendment approved by
stockholders on May 26, 1995.

8

Number of shares covered by the Plan reflects 2 for 1 stock split in the form of
a stock dividend paid on June 5, 1995.

Amended by the Board of Directors on March 5, 1996; amendment approved by the
stockholders on May 24, 1996.

Amended by the Board of Directors on February 17, 1999.

Amended by the Board of Directors on July 21, 1999.

Amended by the Board of Directors on May 23, 2001.

9